DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on February 3, 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is found persuasive. The restriction requirement of among Species A and B issued on March 26, 2021 is withdrawn. Claims 1-20 are being examined herein.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


The information disclosure statement filed November 7, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all 
Copies of abstracts of References AR, AS, AT, and AU were provided and are insufficient. Examiner requests complete copies of the references. 

Drawings
The drawings are objected to because the text portions of Figs. 4A-4D and Figs. 12A-12F are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
The recitation of “determining the concentration” in line 6 should be amended to “the concentration of the analyte in the aqueous sample” for consistency with the preamble. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the aqueous solution" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 previously recites “the aqueous sample” and Claim 1 from which claim 7 depends also recites “an aqueous sample.” Examiner suggest amending the claim 7 to recites “the aqueous sample” instead for proper antecedent basis. 
Claims 8 and 9 are rejected as dependent thereon.
 
Allowable Subject Matter
Claims 1-6, 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The present invention teaches a method of measuring a concentration of an analyte in an aqueous sample, the method comprising: immersing a graphite electrode, a reference electrode, and a counter electrode in the aqueous sample; measuring a current response at a voltage of 0.4 - 0.8 V; and determining the concentration by comparing the current response to a correlation chart, wherein the analyte is glucose or methionine at a concentration of 1.0 µM - 10.0 mM, wherein the aqueous sample comprises an inorganic base at a concentration of 0.02 - 1.0 M and a metal salt at a concentration of 0.1 - 10 ppm, wherein the metal salt comprises at least one metal ion selected from the group Cu2+, Ag+, Co2+, Co3+, Sn2+, Pb2+Fe2+, Fe3+, Cr2+, and Cr3+.

The closest prior art of record is considered to be S. Pourbeyram et al. (J. of Food and Drug Analysis 24, 2016, 894-907) (provided in Applicant’s IDS of November 7, 2018),  B. B. Prasad et al. (Sensors and Actuators B 176, 2013, 863– 874), Y.Z. Song et al. (Russian Journal of Physical Chemistry A, 2014, Vol. 88, No. 13, pp. 2380–2384) and W. Zheng et al. (Journal of Electroanalytical Chemistry 78, 2016, 155–160.
Pourbeyram teaches a method of detecting glucose using a pencil graphite electrode modified by copper nanoparticles (abstract). Pourbeyram teaches synthesizing copper nanoparticles from Cu(NO3)2 (p. 895, left column, 2.2. Synthesis of copper nanoparticles), modifying the PGE with the copper nanoparticles by immersion 
Prasad teaches a method for electrochemical sensing of methionine enantiomers (abstract) comprising a MWCNTs-COOH modified PGE was immersed in an aqueous electrolyte solution containing 0.05 mM methionine, 0.1 mM Bz, and 0.1 M acetic acid (pH 2.3) for electropolymerization, under three consecutive cyclic voltammetry (CV) scans in the potential range of −1.0 and +1.0 V  to yield (p. 864, right column, 2.3 Sensor fabrication). Prasad teaches performing differential pulse voltammetry measurement for different concentrations of methionine isomers (p. 869, right column, 3.8. Quantitative estimation of L-met in aqueous and real samples).
Song teaches a method for detection of methionine (abstract). Song teaches obtaining methionine–gold nanoparticles on the surface of glassy electrode (p. 2381, right column, first paragraph) and then performing cyclic voltammetry wherein peaks of MET–GN/GCE in 0.10 M NaOH were found at 0.600 and 0.174 V, the currents of MET–GN/GCE in presence of 40.0 mM MET (p. 2382, right column) increased such that that the methionine–gold nanoparticles could catalyze methionine (p. 2384, left column, conclusion). 
Zheng teaches a method for detecting glucose comprising fabricating a Cu nanoparticles (CuNPs)/polyaniline (PANI)/graphene nanocomposite by in-situ reduction of Cu precursor in polyaniline nanofibers under mild conditions followed by mechanical mixing with graphene suspension to form the composites (p. 156, 2.2 Preparation of 
However, none of the references teach or suggest wherein the electrodes are immersed in an aqueous sample wherein the aqueous sample comprises an analyte that is glucose or methionine at a concentration of 1.0 µM - 10.0 mM and an inorganic base at a concentration of 0.02 - 1.0 M and a metal salt at a concentration of 0.1 - 10 ppm, wherein the metal salt comprises at least one metal ion selected from the group Cu2+, Ag+, Co2+, Co3+, Sn2+, Pb2+Fe2+, Fe3+, Cr2+, and Cr3+ and measuring a current response at a voltage of 0.4 - 0.8 V; and determining the concentration by comparing the current response to a correlation chart. The prior art of record instead teaches modifying or functionalizing the electrode and then performing electrochemical measurements in a sample. Immersing the electrode in an aqueous sample that comprising the analyte, inorganic base and metal salt and determining the concentration of the analyte in the aqueous sample was not contemplated in the prior art.
The prior art whether taken individually or in combination would not disclose all of the cumulative limitations of claim 1. Claims 2-6 and 10-20 depend from claim 1 and are allowed for the same reasons.
Claims 7-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699